Citation Nr: 1542053	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-38 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for excision scar of a thyroglossal duct cyst.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1966 to August 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to an increased rating in excess of 10 percent for excision scar of a thyroglossal duct cyst (herein excision scar).

The Veteran provided testimony during a hearing before the undersigned at the RO in January 2012.  A transcript is of record.  

The claim was remanded by the Board in March and December 2014 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The excision scar is manifested, at most, by one painful scar.  

2.  Throughout the period on appeal, the service-connected excision scar has been manifested by no more than one characteristic of disfigurement.  






CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for painful excision scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7804 (2014).

2.  The criteria for a separate disability rating of 10 percent, but no more, for characteristic of disfigurement, excision scar are met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in October 2009 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  Indeed, during the Board hearing he reported only private treatment for the claimed disabilities and he did not respond to a March 2014 letter requesting that he identify all VA and non-VA treatment providers.  

The Veteran was provided with a VA examination in October 2009 and May 2014 to assess the severity of his service-connected excision scar and an addendum was obtained in March and August 2015.  The Board finds that the medical examination and opinion evidence is adequate as it is based on physical examination, review of the Veteran's statements, and medical evidence, and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in March and December 2014, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was requested to identify all outstanding VA and non-VA treatment providers, the May 2014 VA examination and March and August 2015 addendums were conducted and obtained, and a supplemental statement of the case was issued, most recently in August 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for increased rating was received in September 2009.  The relevant focus for adjudicating his claim is the period beginning September 2008, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b).

The Board notes that since the disability was last evaluated in 1988, the ratings pertaining to the excision scar were revised.  The Veteran's disability was previously rated based on the presence of a slightly disfiguring scar on the neck.  However, the March 2010 rating decision evaluated the scar under the revised criteria of Diagnostic Code 7804 and granted an increased rating of 10 percent based on the presence of one painful scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable and a 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.  

The Board finds that, indeed, the October 2009 VA examination indicated that there was tenderness in the scar upon examination, although there was no loss of covering of the skin over the scar.  It was based upon this examination that the 10 percent rating was granted in the March 2010 rating decision.  The Veteran also reported that the scar was tender at the Board hearing in 2012.  While the May 2014 VA examination specifically found that the scars were well-healed, stable, and not painful, resolving all doubt in the Veteran's favor, the Board finds that the currently assigned 10 percent rating for one tender or painful scar is warranted throughout the period on appeal under 38 C.F.R. § 4.118, Diagnostic Code 7804.  An increased rating is not warranted on this basis as the October 2009 VA examiner and the Veteran have only described one painful excision scar and at no time has the excision scar been demonstrated to be unstable.  

Note (3) under Diagnostic Code 7804 provides that scars may receive an additional disability rating under rated under Diagnostic Codes 7800, 7801, 7802, or 7805 when applicable.  

Under Diagnostic Code 7800, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

There are eight characteristics of disfigurement for purposes of evaluation under 
§ 4.118, as follows: Scar 5 or more inches (in.) (13 or more centimeters (cm.)) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  Id. at Note (1).  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and that the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

The October 2009 VA examiner found one scar measuring 9 x 0.2 cm. and that there was adherence to underlying tissue.  There was no elevation or depression of the surface contour of the scar on palpation, no area of induration and inflexibility of the skin in the area of the scar, and no limitation of motion.  While the examiner noted puckering of the skin in the throat area, the skin texture was found to be normal.  Therefore, the 2009 VA examiner found only one characteristic of disfigurement- adherence to underlying tissue.  

The May 2014 VA examiner found that the scar had developed into three separate scars on the neck, with one measuring 6 x 1 cm., the second 4 x 1 cm., and the third 2 x 1 cm., each around the tracheal area.  The examiner found that there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  However, there was mild hypopigmentation involving all three scars in an area measuring 10 x 3 sq. cm.  The examiner found no gross distortion or asymmetry of facial features or visible or palpable tissue loss, no disfigurement, and no functional impact from the excision scar.  Again, based upon the VA examiner's findings, one characteristic of disfigurement was found, namely a scar at least one-quarter in. (0.6 cm.) wide at widest part.  The scar was no longer adhered to the underlying tissue as found in the 2009 examination.  While there was now mild hypopigmentation noted, the total area was 30 sq. cm., less than that required to be considered a characteristic of disfigurement.   

Based on the foregoing, the Board finds that a separate 10 percent disability rating is warranted for the service-connected excision scar based upon the presence of one characteristic of disfigurement throughout the claim.  An increased rating is not warranted on under Diagnostic Code 7800 as the absence of visible or palpable tissue loss and gross distortion or asymmetry of one feature or paired set of features were specifically noted by one or both of the VA examiners and at no time has there been evidence of two or three characteristics of disfigurement present at the same time.  

Diagnostic Codes 7801 and 7802 involve scars not of the head, face, or neck, and are therefore not for application.  Moreover, those Diagnostic Codes involve scars which are deep and nonlinear and the Veteran's scars have been found to be superficial and linear.  

Diagnostic Code 7805 provides that any disabling effect not considered in the previous ratings should be separately evaluated under an appropriate diagnostic code.  In this case, the 2009 and 2014 VA examiners specifically found no limitation of motion or function as a result of the excision scar on the neck.  However, the Board notes that the 2009 VA examiner noted the Veteran's reports of hoarseness related to the scar.  The Veteran testified at the Board hearing that he experienced frequent hoarseness as well as sore throats, which he attributed to the scar.  Based on these reports, the Board requested an addendum to the 2014 VA examination regarding whether these reported symptoms were etiologically related to the excision scar.  

In a March 2015 addendum, the 2014 VA examiner noted several instances where the Veteran was treated for nasal and sinus symptoms, which were diagnosed as sinusitis, bronchitis, and allergies.  The examiner concluded that these were not the residuals of the service-connected excision scar.  

As the March 2015 addendum did not contain a thorough rationale, a new addendum was obtained in August 2015 by a new examiner.  Again, the examiner noted multiple instances where the Veteran reported sinus symptoms and was diagnosed with and treated for sinusitis and allergic rhinitis.  The examiner specifically noted a January 2000 CT scan of the sinuses, which demonstrated mucosal thickening in the maxillary sinuses, or the sinuses in the front of the face around the nose and forehead, which was noted to be an indication of chronic sinusitis.  The examiner explained that chronic sinusitis can cause chronic hoarseness and sore throats due to post nasal drip.  Moreover, the examiner noted that throughout the many treatment visits for sinus/upper respiratory symptoms, the Veteran's symptoms had never been attributed by any medical professional to the excision scars.  

Indeed, the Board notes that since his discharge, the Veteran has received significant private and VA treatment for sinus and upper respiratory symptoms and has consistently been diagnosed with frontal sinusitis and noted with post nasal drip, sore throats, and occasional hoarseness.  None of the treatment records indicate any connection between such symptoms or diagnoses and the service-connected excision scar, and some even specifically note the Veteran's neck to be nontender and supple without any masses.  

The Board acknowledges the Veteran's contentions that his reported sore throat and hoarseness are etiologically related to his excision scar.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that there may be a link between two symptoms or disabilities occurring simultaneously or in close proximity on the body is commonly known and, therefore, the Veteran's testimony that his excision scar on his neck and the frequent sore throats and hoarseness has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the October 2009 VA examination finding no limitation of motion, the May 2014 VA examination finding no limitation of function, and the August 2015 VA opinion finding that the reported symptoms are connected to non-service connected sinus/respiratory disability rather than the excision scar to be more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  

Overall, the Board concludes that there exists no basis under the schedular criteria for an increased rating for the service-connected excision scar beyond the ratings assigned herein, and the Veteran's claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria contemplate the Veteran's excision scar disability, which is manifested by a scar which is tender with only one characteristic of disfigurement, and not resultant in any limitation of function.  The rating criteria are based on such manifestations of a scar and thus, these manifestations are contemplated in the rating criteria.  38 C.F.R. § 4.85.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities.  Referral for consideration of extraschedular rating is, therefore, not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted that his excision scar causes him to be unemployable.  Moreover, the May 2014 VA examiner specifically found that the disability has no impact on the Veteran's employability.    

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Throughout the period on appeal, entitlement to an increased rating in excess of 10 percent for one painful excision scar is denied.  

Throughout the period on appeal, a separate 10 percent disability rating for excision scar with no more than one characteristic of disfigurement is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


